DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1, 3-8 and 10-11 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 3-8 and 10-11 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20140360832 Al (“Aldrich”) discloses an apparatus includes a robot arm, an electrical power cord, a motor-driven cable reel, an end effector, and at least one sensor. The robot arm has a proximal end and a distal end, and is configured to move in response to one or more electrical signals. The electrical power cord extends through the robot arm from the proximal end to the distal end and has an electrical plug at an end thereof. The motor-driven cable reel dispenses and retracts the electrical power cord so as to control a length thereof. The end effector is disposed at the distal end of the robot arm, and is configured to selectively grasp and release the electrical plug. The sensor is disposed at the distal end of the robot arm, and is configured to produce sensor data for controlling the robot arm to dock the electrical plug into an electrical receptacle.
US 20180039286 Al (“Tirpak”) teaches an unmanned aerial vehicle docking systems and methods wherein a UAV may hover in a hovering position above a docking pad of the UAV docking system based on positioning measurements. An on-board camera may image a machine-readable code present on the docking pad. The hovering position of the UAV above the docking pad may be adjusted based on imaging of the machine-readable code and ranging 

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1, 3-4 and 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the processor controls the tethering device to increase the tension of the tether as the specified distance decreases”. 

Regarding Claim(s) 5 and 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the processor controls the tethering device to cause the tension of the tether to smoothly change according to a change in the specified distance”.

Regarding Claim(s) 6-7 and 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the processor further outputs, to the unmanned aerial vehicle, a command to move toward the tethering device, using information that changes according to a temporal rate of change of the tension of the tether”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax